


110 HRES 445 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 445
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Ms. Bean (for herself
			 and Mr. Burton of Indiana) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should support a mutually-agreed
		  solution for the future status of Kosovo and reject an imposed solution for the
		  status of Kosovo.
	
	
		Whereas the United States has enduring national interests
			 in the peace and security of southeastern Europe, and in the greater
			 integration of the region into the Euro-Atlantic community of democratic,
			 well-governed states;
		Whereas stability of Serbia and its full integration into
			 the Euro-Atlantic community of democracies furthers the stability in the entire
			 Balkan region;
		Whereas the people of Serbia forced Slobodan Milosevic out
			 of power in October 2000 and ever since have elected pro-European and
			 pro-Western leaders during the following seven democratic elections that have
			 been conducted;
		Whereas pursuant to all relevant international agreements
			 and treaties, including the Charter of the United Nations, United Nations
			 Security Council Resolution 1244, and the Final Act of the Conference on
			 Security and Cooperation in Europe (Helsinki Final Act), and international law
			 generally, Kosovo is legally part of Serbia and its state sovereignty;
		Whereas the vast majority of Serbs and other minorities
			 live in isolation and extremely poor conditions in Kosovo especially in the
			 central and eastern regions;
		Whereas United Nations Security Council Resolution 1244
			 established the United Nations Mission in Kosovo (UNMIK) to bring stability,
			 the rule of law, protection of human rights, and reconstruction to the war-torn
			 province of Kosovo;
		Whereas United Nations Security Council Resolution 1244
			 also reaffirms that Kosovo is a part of Serbia;
		Whereas since 1999 Serbia has had no political, military,
			 or economic presence in its province of Kosovo;
		Whereas since the arrival of UNMIK and North Atlantic
			 Treaty Organization (NATO) forces in Kosovo, more than 200,000 Serbs and other
			 Kosovo minorities have been displaced from their homes in Kosovo by Albanian
			 extremists, more than 1,500 Serbs have been murdered, more than 100 churches
			 and monasteries have been burned and destroyed, and more than 20,000 houses
			 have been destroyed;
		Whereas the current status of Kosovo is contentious for
			 both Serbia and its province of Kosovo;
		Whereas any attempt to impose a solution on Kosovo’s final
			 status on Serbia could contribute to greater instability and inhibit its
			 economic and political development;
		Whereas imposed independence for Kosovo will strengthen
			 radical and nationalistic, anti-Western forces in Serbia and could hinder
			 Serbia’s progress toward joining the European Union and NATO;
		Whereas in 2005, the United Nations Secretary-General
			 appointed the former President of Finland, Martti Ahtisaari, as United Nations
			 Special Envoy for Kosovo to develop a comprehensive settlement proposal to
			 resolve the political status of Kosovo;
		Whereas in March 2007, after 18 months of inconclusive
			 talks, the United Nations Special Envoy for Kosovo submitted to the Security
			 Council a comprehensive settlement proposal that would result in
			 supervised independence for Kosovo;
		Whereas the United Nations Special Envoy for Kosovo
			 ultimately failed to reach a solution that would be acceptable for both sides;
			 and
		Whereas the United Nations Special Envoy for Kosovo was
			 unable to find a compromise solution between Serbia and the Kosovo Albanians
			 that would allow an enduring and stable final status for Kosovo: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States should support a
			 mutually-agreed solution for the future status of Kosovo for both Serbia and
			 Kosovo through a new round of negotiations if needed;
			(2)the United States
			 should support an outcome that creates an economically viable and politically
			 stable Kosovo, Serbia, and greater Balkan region where the human rights of all
			 persons are protected;
			(3)the United States
			 should insist on fulfillment of all agreed-upon democratic standards in Kosovo
			 set forth previously by the United Nations before supporting final status for
			 Kosovo;
			(4)the United States
			 should, in consultation and cooperation with its allies, vigorously and
			 patiently pursue a United Nations Security Council resolution that endorses a
			 solution acceptable for both parties;
			(5)the United States
			 should restrain from any unilateral action toward Kosovo’s independence,
			 especially actions outside the United Nations, to prevent damaging the United
			 States positions in the international community;
			(6)the United States
			 should work together with the European Union in supporting the political and
			 economic development of both the province of Kosovo and Serbia;
			(7)the United States
			 should support the full integration of the province of Kosovo and Serbia into
			 international and Euro-Atlantic institutions;
			(8)the United States
			 should reaffirm its commitment to southeastern Europe, including its
			 participation in the NATO mission in Kosovo to deter and disrupt any efforts to
			 destabilize the region through violence;
			(9)the provincial
			 Government of Kosovo should take full responsibility to reassure, protect, and
			 ensure the full political and economic rights of Serbs and other minority
			 communities in Kosovo;
			(10)the provincial
			 Government of Kosovo should make every effort to develop a cooperative
			 relationship with the Government of Serbia, in recognition of its legitimate
			 interests in the safety of the Serb population, the property rights of the Serb
			 population in Kosovo and in the protection and preservation of the patrimonial
			 sites of the Serbian Orthodox Church in Kosovo;
			(11)the international
			 community should recognize that additional negotiations and diplomacy does not
			 represent a delay of the process and that it is better to find a
			 mutually-acceptable solution than to have prolonged crisis and confrontation in
			 the Balkans;
			(12)the international
			 community should recognize that the Government of Serbia currently has legal
			 sovereignty over Kosovo as outlined by United Nations Security Council
			 Resolution 1244; and
			(13)the Government of
			 Serbia should continue toward a prosperous and peaceful future through regional
			 cooperation and integration into Euro-Atlantic institutions, including NATO and
			 the European Union, and toward the establishment of open, constructive
			 relations with the provincial government of Kosovo.
			
